DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 07/22/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rozbicki et al. (USPG Pub No. 2013/0092679), hereinafter “Rozbicki”, in view of Miyamura et al. (JP 58163921 A), hereinafter “Miyamura”.
Regarding claim 1, Rozbicki discloses a method of fabricating an electrochromic device (100) (see Fig. 1A, Paragraph 16), the method comprising: forming an electrochromic stack (106-110) on a first electrode layer (104) disposed on a substrate (102) and forming a second electrode layer (112) over the electrochromic stack (Paragraph 16), wherein the electrochromic stack comprises an electrochromic layer (106) of electrochromic material and a counter electrode layer (110) of counter electrode material (Paragraph 16), and wherein the first electrode layer (104) comprises a first transparent electronically conductive material and the second electrode layer (112) comprises a second transparent electronically conductive material (Paragraph 16); and depositing a defect-mitigating layer to seal a pop-off defect in the electrochromic device stack (see Figs. 2-3C, Paragraphs 24, 30). Rozbicki discloses the claimed invention except for a defect-mitigating insulating layer, wherein the defect-mitigating insulating layer comprises a substantially transparent and electronically insulating material. In the same field of endeavor, Miyamura discloses a defect-mitigating insulating layer (6) (see Figs. 2, 3), wherein the defect-mitigating insulating layer (6) comprises a substantially transparent and electronically insulating material (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Rozbicki with a defect-mitigating insulating layer, wherein the defect-mitigating insulating layer comprises a substantially transparent and electronically insulating material of Miyamura for the purpose of preventing a short-circuit (Abstract).
Regarding claim 2, Rozbicki discloses in the region of the pop-off defect (see Figs. 2-3C, Paragraphs 24, 30). Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses wherein depositing the defect-mitigating insulating layer (6) prevents electronically conducting layers and/or electrochromically active layers of the device from contacting layers of the opposite polarity and creating a short circuit (Abstract). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 3, Rozbicki discloses comprising depositing the defect-mitigating layer in a process operation after the execution of a process operation that has a propensity to cause ejection of particles from the electrochromic stack (see Figs. 2-3C, Paragraphs 24, 30). Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses defect-mitigating insulating layer (6) (see Figs 2, 3). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 4, Rozbicki discloses wherein the process operation in which the defect- mitigating layer is deposited is the next operation after the process operation that has a propensity to cause ejection of particles from the electrochromic stack (see Figs. 2-3C, Paragraphs 24, 30). Rozbicki and Miyamura teach the method set forth above for claim 3, Miyamura further discloses defect-mitigating insulating layer (6) (Abstract). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 6, Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses wherein the defect-mitigating insulating layer (6) is a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a metal oxycarbide (Abstract). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 7, Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses wherein the defect-mitigating insulating layer (6) is selected from the group consisting of: (a) cerium oxide, titanium oxide, aluminum oxide, zinc oxide, tin oxide, silicon aluminum oxide, tungsten oxide, nickel tungsten oxide, tantalum oxide, and oxidized indium tin oxide; (b) titanium nitride, aluminum nitride, silicon nitride, tungsten nitride; (c) titanium carbide, aluminum carbide, silicon carbide, tantalum carbide, and tungsten carbide; or (d) silicon oxynitride (Abstract). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 8, Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses wherein the defect-mitigating insulating layer (6) is between about 5 nm and 500 nm thick (Abstract). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 9, Rozbicki and Miyamura disclose the claimed invention except for wherein the defect-mitigating insulating layer is between about 10 nm and 100 nm thick. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Rozbicki and Miyamura with wherein the defect-mitigating insulating layer is between about 10 nm and 100 nm thick for the purpose of preventing a short-circuit (Abstract of Miyamura) for the desired application.
	Regarding claim 10, Rozbicki discloses wherein depositing the defect-mitigating layer is performed after forming at least part of the electrochromic layer of the counter electrode layer, whichever is performed last (Paragraphs 32-36). Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses defect-mitigating insulating layer (6) (Abstract, see Figs. 2, 3). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rozbicki (USPG Pub No. 2013/0092679) in view of Miyamura (JP 58163921 A) as applied to claim 1 above, and further in view of Ellis, Jr. et al. (USP No. 5,724,177), hereinafter “Ellis”.
Regarding claim 5, Rozbicki discloses further comprising introducing metal into the electrochromic stack, wherein the defect-mitigating layer is deposited after the introduction of metal (see Figs. 2-3C, Paragraphs 17, 18, 24, 30, 32-36). Rozbicki and Miyamura teach the method set forth above for claim 1, Miyamura further discloses defect-mitigating insulating layer (6) (Abstract). It would have been obvious to one of ordinary skill to provide the method of Rozbicki with the teachings of Miyamura for at least the same reasons as those set forth above with respect to claim 1. Rozbicki and Miyamura disclose the claimed invention except for introducing lithium metal. In the same field of endeavor, Ellis discloses introducing lithium metal (Col. 2, Lines 48-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Rozbicki and Miyamura with introducing lithium metal of Ellis for the purpose transmitting ions upon the application of an electric potential (Col. 6, Lines 17-20).
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argued Rozbicki and Miyamura do not disclose or teach the claims as presented.
In Fig. 1A and Paragraph 16 Rozbicki teaches an electrochromic device (100) comprising an electrochromic stack (106-110), a first electrode layer (104), a second electrode layer (112), wherein the electrochromic stack comprises an electrochromic layer (106) and a counter electrode layer (110). Paragraphs 24, 30 of Rozbicki teach that a pop-off defect leaves pinholes in the device causing a short to occur. Furthermore, Figs. 3B, 3C of Rozbicki teach that the pop-off defect can be removed and a layer formed as a defect-mitigating layer thereby sealing the cleared region. Rozbicki teaches the invention except for a defect-mitigating insulating layer, wherein the defect-mitigating insulating layer comprises a substantially transparent and electronically insulating material. In the same field of endeavor, Miyamura teaches a short-circuit preventing layer (6) which is herein interpreted as the defect-mitigating insulating layer, wherein the defect-mitigating insulating layer (6) comprises a substantially transparent and electronically insulating material (see Abstract). The short-circuit preventing layer of Miyamura is provided to prevent a short-circuit that can be caused by dust, pinholes, cracks, etc. (see Abstract). For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/20/2022